United States Court of Appeals
                                                                               Fifth Circuit
                                                                             F I L E D
                                       In the                                December 1, 2004
                  United States Court of Appeals                         Charles R. Fulbruge III
                             for the Fifth Circuit                               Clerk
                                 _______________

                                   m 04-10670
                                 _______________



                                  BERNARD FICQ,

                                                      Plaintiff-Appellant,

                                      VERSUS

                     TEXAS INSTRUMENTS, INCORPORATED,
                            A DELAWARE CORPORATION;
                              THOMAS J. ENGIBOUS,
INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS CHAIRMAN OF THE BOARD, PRESIDENT, AND
               CHIEF EXECUTIVE OFFICER OF TEXAS INSTRUMENTS, INC.;
                            RICHARD K. TEMPLETON,
 INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS EXECUTIVE VICE PRESIDENT AND CHIEF
   OPERATING OFFICER OF TEXAS INSTRUMENTS, INCORPORATED, AND PRESIDENT OF THE
           SEMICONDUCTOR GROUP OF TEXAS INSTRUMENTS, INCORPORATED,


                                                      Defendants-Appellees.


                           _________________________

                     Appeal from the United States District Court
                         for the Northern District of Texas
                                m 3:02-CV-1273-D
                          _________________________
Before DAVIS, SMITH and DENNIS,
  Circuit Judges.

PER CURIAM:*

    Proceeding pro se, Bernard Ficq alleges
only two federal claims against his former em-
ployer, Texas Instruments, Inc., and two of its
officers: intentional discrimination under 42
U.S.C. § 1981 and conspiracy under 42 U.S.C.
§ 1985. He claims he was unlawfully ter-
minated on the basis of his “status as a U.S.
citizen.”

   Based on the thorough findings and rec-
ommendation of the magistrate judge, the
district court dismissed Ficq’s federal claims
with prejudice and his state claims without
prejudice. The judgment of dismissal is
AFFIRMED, essentially for the reasons given
by the magistrate judge.




   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published
and is not precedent except under the limited cir-
cumstances set forth in 5TH CIR. R. 47.5.4.

                                                      2